Execution Copy



 

FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT DATED AS OF JULY 1, 2000
(AS AMENDED FROM TIME TO TIME,

THE "AGREEMENT"), BY AND BETWEEN RICHARDSON ELECTRONICS, LTD.,

A DELAWARE CORPORATION (THE "BORROWER"), AND

AMERICAN NATIONAL BANK AND TRUST COMPANY OF CHICAGO,

HARRIS TRUST AND SAVINGS BANK,

LASALLE BANK NATIONAL ASSOCIATION, AND

NATIONAL CITY BANK, AS LENDERS (THE "LENDERS"), AND

AMERICAN NATIONAL BANK AND TRUST COMPANY

OF CHICAGO, AS AGENT (THE "AGENT")



This Fourth Amendment to the Agreement ("Fourth Amendment") is entered as of
July 16, 2002 by and among the Borrower, the Lenders and the Agent.

All capitalized terms stated in this Fourth Amendment and not defined herein
shall have the same meaning as set forth in the Agreement.

WHEREAS, the Lenders have made Loans to the Borrower pursuant to the Agreement
as amended by a First Amendment entered as of February 12, 2001, a Second
Amendment entered as of November 29, 2001 and a Third Amendment entered as of
February 28, 2002; and

WHEREAS, the Borrower has asked the Lenders and the Lenders have agreed to amend
certain terms of the Agreement as set forth herein. Now, therefore, in
consideration of the fulfillment of each of the terms and conditions set forth
herein, the parties hereto agree as follows:

Section 1. Amendments to Agreement.



a. A new definition is added to the Agreement which states the following:

"Inventory Charge 2002" means a one time inventory charge for the Borrower's
fiscal year ending May 31, 2002.



b. The definition of "Adjusted Cash Flow" in the Agreement is amended by adding
the following sentence to the end of such definition:

In computing Adjusted Cash Flow for each of the Borrower's fiscal quarters, the
Inventory Charge 2002 in the amount of $16,073,000 shall not be included in such
computations.



c. The definition of "Total Cash Flow" in the Agreement is amended by adding the
following sentence to the end of such definition:

In computing Total Cash Flow for each of the Borrower's fiscal quarters, the
Inventory Charge 2002 in the amount of $16,073,000 shall not be included in such
computations.



d. Section 2.5.3 of the Agreement is amended by deleting the date "May 31, 2002"
from the last sentence thereof and substituting therefor the date "August 31,
2002".

e. Section 6.10.1 of the Agreement is amended by adding the following sentence
to the end of such definition:

"In computing Consolidated Tangible Net Worth, the Inventory Charge 2002 in the
amount of $16,073,000 shall not be included in such computations."



Section 2. Representations and Warranties. The Borrower represents and warrants
that:

a. The representations and warranties contained in the Agreement are true and
correct in all material respects, except as may be modified by the events or
transactions contemplated by the amendments to the Agreement or that have been
reported to the Agent in writing, on and as of the date hereof as if such
representations and warranties had been made on and as of the date hereof; and

b. The Borrower is in compliance with all the terms and provisions set forth in
the Agreement and no Default or Unmatured Default has occurred and is
continuing.

Section 3. Conditions to Effectiveness. This Fourth Amendment is subject to the
satisfaction in full of the following conditions precedent:

a. The Agent shall have received executed originals of this Fourth Amendment;

b. The Agent shall have received board resolutions from the Borrower authorizing
the execution of this Fourth Amendment and other documents executed in
connection herewith; c. The Agent shall have received payment of the expenses
stated in Section 7 hereof;

d. Each of the Lenders shall have received from Borrower a fee for this Fourth
Amendment of $5,000, which fee shall be nonrefundable and fully earned upon the
date of this Fourth Amendment.

e. All legal matters incident to this Fourth Amendment shall be reasonably
satisfactory to Neal, Gerber & Eisenberg, counsel for the Agent.

Section 4. Full Force and Effect. Except as expressly provided herein, the
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Agreement, the terms
"Agreement", "this Agreement", "herein", "hereafter", "hereto", "hereof", and
words of similar import, shall, unless the context otherwise requires, mean the
Agreement as amended by this Fourth Amendment.

Section 5. APPLICABLE LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

Section 6. Counterparts. This Fourth Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute one instrument.

Section 7. Expenses. The Borrower agrees to pay all out-of-pocket expenses
incurred by the Agent in connection with the preparation, execution and delivery
of this Fourth Amendment and the other documents incident hereto, including, but
not limited to, the reasonable fees and disbursements of Neal, Gerber &
Eisenberg, counsel for the Agent.

Section 8. Headings. The headings of this Fourth Amendment are for the purposes
of reference only and shall not affect the construction of this Fourth
Amendment.

[Balance of this page intentionally left blank.]

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their duly authorized officers, all as of the date and year
first above written.

Borrower:

RICHARDSON ELECTRONICS, LTD.,

a Delaware corporation



By:

Its:



Lenders:



AMERICAN NATIONAL BANK

AND TRUST COMPANY OF CHICAGO



By:

Its:



HARRIS TRUST AND SAVINGS BANK



By:

Its:



LASALLE BANK NATIONAL

ASSOCIATION



By:

Its:



NATIONAL CITY BANK



By:

Its:



Agent:



AMERICAN NATIONAL BANK AND

TRUST COMPANY OF CHICAGO



By:

Its:

 

NGEDOCS:10075.0520:770220.1



08/26/02 4:25 PM

